tcmemo_2010_262 united_states tax_court hal hollingsworth petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in income_tax and a penalty under sec_6662 i r c for p’s tax_year that were based on p’s failure to include certain receipts in income and the disallowance of certain deductions held r’s determinations are sustained hal hollingsworth pro_se karen lapekas and michelle m robles for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of respondent’s determination in a notice_of_deficiency that petitioner owed an income_tax deficiency and a sec_6662 penalty for his tax_year after concessions by the parties the issues for determination are whether petitioner’s distributions from his sec_401 retirement savings account are taxable whether petitioner received self-employment_income in whether petitioner is entitled to a deduction for expenses claimed on schedule c profit or loss from business whether petitioner is entitled to a deduction claimed on schedule a itemized_deductions for charitable_contributions within the meaning of sec_170 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioner conceded respondent’s determination that a dollar_figure state tax_refund from the state of new york is includable in petitioner’s gross_income respondent conceded his proposed capital_gain adjustment of dollar_figure and petitioner’s entitlement to a short term capital_loss of dollar_figure findings_of_fact some of the facts have been stipulated the stipulated facts with accompanying exhibits are hereby incorporated by this reference at the time his petition was filed petitioner resided in miami florida in after losing his job petitioner moved from new york to miami petitioner moved to miami in order to try to put things back together again when petitioner first moved to miami he lived with his sister maria sherrer ms sherrer although he would occasionally make contributions to household expenses petitioner did not pay ms sherrer any rent petitioner also sometimes helped ms sherrer at her business sherrer and sherrer accounting and tax preparation services doing minor tasks such as filing helping with advertising inputting numbers into a computer and taking basic information from ms sherrer’s clients petitioner was not compensated for his work at ms sherrer’s business after moving to miami petitioner became involved in the out of the ashes foundation inc foundation a charitable 3at trial petitioner contradicted himself by stating he moved to miami in and later stating that he moved in although resolution of this question does not affect the outcome of this case because petitioner’s sister maria sherrer testified that petitioner moved in and petitioner’s testimony was more definite when he spoke of moving in we have found that petitioner moved in organization that works with inner-city children during petitioner was a member director and employee of the foundation ms sherrer was president of the foundation petitioner donated small amounts of cash to the foundation throughout but kept no records of these contributions petitioner explained that in approximately date he started a multifaceted business called xcluseif inc which was incorporated during the tax_year but has since been dissolved we take judicial_notice of the florida department of state division of corporations’ web site which reports that the articles of incorporation for xcluseif were filed on date and that xcluseif was administratively dissolved for failing to file an annual report on date petitioner attempted to get a tax id number for xcluseif but did not succeed petitioner intended to operate variou sec_4for ease of reference we refer to the business as simply xcluseif throughout this opinion 5a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the notice is requested by the parties see fed r evid c f see also 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general the court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b see also evans v commissioner tcmemo_2010_207 6we assume petitioner is referring to an employer_identification_number which is also known as a federal tax continued businesses through xcluseif including putting drink machines at various locations providing a ups shipping center selling things on ebay and tutoring when petitioner first started xcluseif he was still living with ms sherrer and performed most of the work for xcluseif on his computer at ms sherrer’s house ms sherrer explained that petitioner eventually opened an outlet for xcluseif on biscayne petitioner paid the expenses attributable to xcluseif out of his personal account and with his personal credit cards while petitioner claimed that he kept records of these expenses he did not provide this court with any of the records stating at trial that he was unaware that they were requested or that xcluseif was being audited in because of his financial difficulties and according to petitioner hurricane katrina he made two withdrawals from his sec_401 retirement savings account k account for a total_distribution of dollar_figure according to petitioner most of the distributed money went toward paying off the loans he had taken in previous years against it the small amount that remained was in part used to make ends meet during that time continued identification_number we continue to use petitioner’s term of tax id number ms sherrer prepared petitioner’s tax_return for which petitioner claimed to have paid her dollar_figure in ms sherrer’s highest degree is an associate’s degree in accounting from miami jacobs college ms sherrer is not herself a certified_public_accountant but she makes sure that one is attached to her office petitioner’s form_1040 u s individual_income_tax_return was filed electronically on date three items on the form_1040 are relevant in this case first petitioner claimed a business loss of dollar_figure that was due to xcluseif on the attached schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure leading to the dollar_figure loss petitioner listed the gross_receipts and expenses from xcluseif as income and expenses from self-employment on schedule c of his individual return because it seems the most appropriate thing to do since xcluseif did not have a tax id number and he did not see a way to separate himself and his personal expenses from xcluseif second petitioner included in gross_income hi sec_401 account distributions of dollar_figure and claimed a corresponding schedule a deduction of dollar_figure as unreimbursed employee 7petitioner paid ms sherrer in as opposed to because was the year that the return was filed while both petitioner and ms sherrer testified that petitioner paid ms sherrer dollar_figure for filing the return evidence submitted to this court indicates that petitioner paid ms sherrer dollar_figure for filing the return with the remaining dollar_figure being the balance due from prior years expenses petitioner claimed the dollar_figure itemized_deduction because he was aware that some regulations had been issued by the government regarding expenses to offset the issues with katrina however he was not sure about the details of those exemptions or exclusions ms sherrer was not aware of any specific provision allowing petitioner to exclude the k account distributions from gross_income and stated that while she remembered some kind of credit she could not remember exactly what it was third petitioner claimed a schedule a deduction of dollar_figure for asserted charitable_contributions to the foundation petitioner was under the impression that charitable donations were always tax deductible ms sherrer relied on a document from the foundation in claiming the charitable_contribution_deduction the document contained the name out of the ashes foundation a date of date a statement that petitioner donated dollar_figure in cash and the following statement the above total represents all contributions received during the year the document did not contain petitioner’s name or the specific dates on which petitioner made contributions and in what individual amounts in date ms sherrer obtained a second document from the foundation 8also related to hi sec_401 account withdrawals petitioner included dollar_figure of sec_72 additional tax on iras other qualified_retirement_plans etc which was identical to the first except that the line for the donor which was previously blank now contained petitioner’s name both documents indicated they were sent by dr carlton fisher chairman and contained the hand-printed initials c f when respondent attempted to call the telephone number listed on both documents as the foundation’s respondent reached ms sherrer’s tax preparation service petitioner believed that at the time his tax_return was prepared it was fair and accurate on date respondent issued a notice_of_deficiency showing a deficiency in income_tax of dollar_figure and a sec_6662 penalty of dollar_figure respondent’s adjustments to petitioner’s income_tax return which remain unresolved include disallowing petitioner’s dollar_figure of schedule c expenses disallowing petitioner’s dollar_figure schedule a deduction for unreimbursed employee_expenses disallowing petitioner’s dollar_figure schedule a deduction for charitable_contributions and determining a sec_6662 accuracy-related_penalty of dollar_figure on or about date petitioner faxed to respondent a signed form 1040x amended u s individual_income_tax_return for petitioner’s tax_year on the form 1040x petitioner removed both the income and expenses on schedule c relating to xcluseif under the belief that they should be reported on a separately filed federal_income_tax return claimed a charitable_contribution_deduction of dollar_figure a dollar_figure increase from the dollar_figure which was deducted on the original form_1040 and removed the dollar_figure itemized_deduction related to hi sec_401 account distributions stating on the form 1040x explanation of changes remove ira distribution katrina exclusion of dollar_figure dollar_figure trial was held on date in miami florida additional discrepancies about the alleged charitable_contributions to the foundation arose at trial petitioner testified that he donated at least dollar_figure an amount which he considered to be a fair deduction as it was actually less than the true amount opinion respondent did not amend his answer to accommodate the amended tax_return nor indicate that he would accept the amended tax_return therefore we decide petitioner’s case on the basis of the record and his original tax_return see colvin v 9at trial when attempting to explain the removal petitioner stated that since filing his original return he had learned that he should have been operating separate_accounts and everything for xcluseif even though petitioner alleges that the income and expenses for xcluseif should have been separately reported a form_1120 u s_corporation income_tax return for xcluseif’s tax_year had not been filed as of the date of trial 10while petitioner removed the dollar_figure itemized_deduction he retained the dollar_figure in gross_income commissioner 122_fedappx_788 5th cir even if the commissioner had a legal duty to accept the amended_return it would have no impact on the deficiencies upheld by the tax_court because they were issued before the taxpayer attempted to submit his amended_return and amended returns do not vitiate deficiencies that have already been issued affg tcmemo_2005_67 furthermore the internal_revenue_code does not explicitly provide either for a taxpayer’s filing or for the commissioner’s acceptance of an amended_return instead an amended_return is a creature of administrative origin and grace 464_us_386 i burden_of_proof in general determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that the commissioner’s determination is improper rule a 290_us_111 dollar_figure 11pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with applicable substantiation requirements and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not raise the burden_of_proof issue did not introduce any credible_evidence and failed to comply with the substantiation requirements accordingly the burden_of_proof remains on petitioner ii whether petitioner’ sec_401 account distributions are taxable petitioner made two withdrawals from hi sec_401 account in for a total_distribution of dollar_figure petitioner included dollar_figure in income on both his original and amended returnsdollar_figure statements made in a tax_return signed by a taxpayer may be treated as admissions 62_tc_739 affd without published opinion 521_f2d_1399 3d cir therefore we treat petitioner’s inclusion of dollar_figure in income on both returns and removal of the dollar_figure itemized_deduction on his amended_return as an admissiondollar_figure accordingly we sustain respondent’s adjustment on this issuedollar_figure 12we refer to the form_1040 as the original return and the form 1040x as the amended_return 13if petitioner had not included the k account distributions in income on his original return and removed the corresponding deduction on his amended_return we would still reach the same result a distribution from a qualified_retirement_plan such as petitioner’ sec_401 account is includable in the distributee’s gross_income in the year of distribution see sec_61 sec_402 sec_4974 additionally early_withdrawals from sec_401 plan accounts are generally subject_to the requirements of sec_72 which increases a taxpayer’s tax for the taxable_year in which the distribution occurs by percent of the portion of such distribution which is includable in gross_income see sec_72 sec_401 k c see also uscinski v commissioner tcmemo_2005_124 petitioner never disputed the dollar_figure additional tax due under sec_72 or argued that he fit within one of the exceptions to the sec_72 additional tax further petitioner included the dollar_figure additional tax on both his original and amended returns 14we realize petitioner continues to harbor a belief that is entitled to a deduction of dollar_figure for hi sec_401 account continued iii whether petitioner had self-employment_income petitioner listed the gross_receipts and expenses of xcluseif on the schedule c attached his original return on his amended_return petitioner omitted both the gross_receipts and the expensesdollar_figure continued distributions arguing in his posttrial brief that consideration could be given to the fact that these funds were used to survive during a horrible hurricane season here in south florida petitioner misunderstands applicable law under sec_1400q certain relief is given to individuals who make withdrawals from qualified_retirement_plan accounts such as petitioner’ sec_401 account if the withdrawal is a qualified hurricane distribution sec_1400q potential relief here is that unless the taxpayer elects otherwise any amount required to be included in gross_income for such taxable_year shall be included ratably over the 3-taxable-year period beginning with such taxable_year and the sec_72 additional tax shall not apply sec_1400q a a qualified hurricane distribution is any distribution from an eligible_retirement_plan made on or after date and before date to an individual whose principal_place_of_abode on date is located in the hurricane katrina disaster_area and who has sustained an economic loss by reason of hurricane katrina sec_1400q petitioner’ sec_401 account distributions are not qualified hurricane distributions for the following reasons petitioner did not prove that the distributions took place after date and other than his unsupported and self- serving testimony petitioner did not provide evidence that he suffered an economic loss by reason of hurricane katrina rather it appears petitioner’s economic hardship is due more to the fact that he lost his job in new york and xcluseif failed for these reasons petitioner is not entitled to take advantage of the sec_1400q relief provisions 15according to the schedule c attached to the original return gross_receipts were dollar_figure and total expenses were dollar_figure resulting in a loss of dollar_figure it is unclear from petitioner’s amended_return whether he removed the dollar_figure loss he stated in the explanation of changes section on the amended_return remove sch c loss of dollar_figure this statement is continued petitioner asserts that it was proper to remove the revenue and expenses related to xcluseif from his individual tax_return because they should be reported on a separate form_1120 u s_corporation income_tax return respondent urges the opposite-- that the revenue and expenses relating to xcluseif should be reported as due to self-employment on schedule c of petitioner’s individual tax_return we agree with respondent that xcluseif should be disregarded and the income and expenses attributed to petitioner individually a corporation is to be respected as a taxable entity separate and distinct from its owners where the corporation either is organized for a business_purpose or carries on a business after incorporation serot v commissioner tcmemo_1994_532 citing 319_us_436 affd 74_f3d_1227 3d cir while a taxpayer is free to adopt various forms of doing business the continued unclear because the loss was dollar_figure not dollar_figure it was the schedule c expenses which were dollar_figure we conclude that petitioner removed the dollar_figure loss as opposed to the dollar_figure expenses for two reasons first petitioner’s trial testimony indicates that petitioner believes that the income and expenses due to xcluseif should have been filed separately on a form_1120 second petitioner’s amended tax_return does not balance otherwise on the amended_return petitioner made a net increase in adjusted_gross_income of dollar_figure due to four items inclusion of a dollar_figure new york state tax_refund inclusion of dollar_figure due to the k account withdrawal a dollar_figure capital_loss not previously listed and removal of the net_loss of dollar_figure previously reported on schedule c entity must have been organized for a substantial business_purpose or actually engage in substantive income-producing activity in order to be recognized as a separate taxable entity see pate v commissioner tcmemo_2008_272 citing 337_us_733 affd in part and remanded in part 364_fedappx_917 5th cir xcluseif was incorporated on date petitioner claims xcluseif had dollar_figure of revenue and dollar_figure of expenses during the tax_year yet petitioner failed to prove either that the revenue and expenses were not his and belonged to xcluseif or that the revenue and expenses dated from after date and not before while petitioner argued that a form_1120 should be filed for xcluseif’s tax_year as of the date of trial a form_1120 had not been filed petitioner admitted that he never received a tax id number for xcluseif petitioner never filed an annual report for xcluseif it is unclear what xcluseif’s principal business_purpose was the record does not establish whether xcluseif ever had a place of business and petitioner acknowledged that in the end xcluseif never really got off the ground petitioner paid for xcluseif’s expenses out of his personal account and stated he didn’t see any way to to separate himself and his own expenses personal expenses from the things that he spent on xcluseif we conclude that xcluseif had no separate legal existence from petitioner and therefore will not be recognized as a separate_entity for federal tax purposes we sustain respondent’s determination that revenue and expenses attributable to xcluseif are properly classified as due to self-employment and should be reported on petitioner’s individual tax_return since we hold petitioner had self-employment_income petitioner is also subject_to self-employment taxes and is entitled to a deduction for one-half of the tax amountdollar_figure see sec_164 iv deductions deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction available and show that they have met all requirements as well as to keep books_or_records to substantiate all claimed deductions 62_tc_834 sec_1401 imposes in addition to other taxes a tax of dollar_figure percent on the self-employment_income of every individual one-half of this tax is then deductible from adjusted_gross_income agi under sec_164 sec_1402 defines self- employment income as an individual’s net_earnings from self- employment sec_1402 defines net_earnings from self- employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the claimed deductions in the year in issue allowed by this subtitle which are attributable to such trade_or_business a whether petitioner is entitled to deduct expenses listed on schedule c after holding see supra part iii that petitioner must include the revenue and expenses attributable to xcluseif as due to self-employment on his individual tax_return we must determine which if any of the dollar_figure of claimed expenses petitioner is allowed to deduct sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 the evidence is unclear as to what xcluseif’s business actually entailed and thus the court has no way to determine which expenses are ordinary and necessary and even if petitioner demonstrated that the alleged expenses were ordinary and necessary to xcluseif’s business he did not substantiate them the record consists only of petitioner’s unsupported testimony he claims he kept records but they are not a part of the record in this case where taxpayers do not substantiate their reported expenses the commissioner is not arbitrary or unreasonable in determining that the claimed deductions should be denied see roberts v commissioner supra at dollar_figure accordingly we sustain respondent’s adjustment disallowing petitioner’s schedule c expenses of dollar_figure b whether petitioner is entitled to a schedule a deduction for charitable_contributions within the meaning of sec_170 while petitioner claims he is entitled to a schedule a deduction for his charitable_contributions to the foundation he has been inconsistent as to what amount he contributed claiming dollar_figure on his original return dollar_figure on his amended_return and dollar_figure at trial additionally the document from the foundation that ms sherrer used to claim the charitable_contribution_deduction listed dollar_figure as petitioner’s charitable_contribution sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides recordkeeping requirements for certain charitable_contributions specifically sec_170 provides no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written 17under 39_f2d_540 2d cir if a taxpayer claims a deduction for a business_expense and cannot fully substantiate it the court except for expenses governed by sec_274 may approximate the allowable_amount however the taxpayer must provide reasonable evidence from which to estimate that amount 85_tc_731 the lack of any evidence in this case precludes this court from attempting an approximation acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b the written acknowledgment must include the amount of the cash contribution whether the donee organization provided any goods or services in consideration of the donation and if so a description and good_faith estimate of the value of those goods or services sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs petitioner relies on two different documents from the foundation to substantiate his charitable_contribution_deduction the first document has a date of date and does not contain petitioner’s name the second was received in date and is identical to the first except that it does contain petitioner’s namedollar_figure 18separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1_170a-13 income_tax regs 19the first letter was marked exhibit 4-p and the second exhibit 5-p respondent objected to both exhibits on grounds of continued both documents fail the requirements of sec_170 because they fail to state whether the foundation provided any goods or services in consideration for petitioner’s charitable_contribution see friedman v commissioner tcmemo_2010_45 stating that the statement under sec_170 that no goods or services were provided by the donee in exchange for the contribution is necessary for a charitable_contribution_deduction kendrix v commissioner tcmemo_2006_9 denying a charitable_contribution_deduction because the receipt failed to state whether the donee provided any goods or services in consideration castleton v commissioner tcmemo_2005_58 denying a charitable_contribution_deduction for reasons including that the receipt failed to state whether the donee provided goods or services affd 188_fedappx_561 9th cir dollar_figure continued authenticity the issue of admissibility is moot because petitioner is not entitled to a deduction for charitable_contributions regardless of whether the documents marked as exhibits 4-p and 5-p are introduced into evidence and therefore we need not decide the authenticity issue 20other problems with both documents include that they fail to state the date of petitioner’s contribution s they fail to contain a breakdown of amounts petitioner contributed the original document does not contain petitioner’s name and the second document fails to meet the contemporaneous requirement of sec_170 petitioner testified that he contributed small amounts to the foundation throughout the year stating the amounts were always small amounts there was no time at which i wrote a dollar_figure a dollar_figure check or a dollar_figure check to out of continued because petitioner failed to substantiate his charitable_contributions he is not entitled to a charitable_contribution_deduction accordingly we sustain respondent’s adjustment with regard to this issue v sec_6662 accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 sec_6662 imposes an accuracy-related_penalty of percent on any underpayment that is attributable to causes specified in subsection b respondent asserts two causes justifying the imposition of the penalty_negligence and a substantial_understatement_of_income_tax sec_6662 and n egligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of continued the ashes i never had that amount of money the documents stated the above total represents all contributions received during the year the total amount was dollar_figure the document was dated date we have no way of knowing on the basis of these documents on what dates in petitioner contributed cash to the foundation and in what amounts due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 negligence can also include any failure by the taxpayer to keep adequate_records and to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is an understatement that exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances with the most important factor being the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs petitioner was negligent and substantially understated his tax_liability petitioner believed that when the tax_return was prepared it was a fair and accurate way to report it yet for most of the issues on the return i feel unqualified to comment when asked why he took certain positions in his tax_return petitioner was vague and uninformed he stated he deducted hi sec_401 account distributions because the government had issued that statement about katrina but he was unsure whether he was actually entitled to the deduction he deducted his charitable_contributions because he was always of the opinion that charitable_contributions were deductible he failed to include the dollar_figure new york state tax_refund in income for no particular reason further petitioner failed to substantiate his claimed expenses and deductions petitioner relied on his sister to prepare his tax_return but she was also vague and unsure of the lawdollar_figure she could not remember why the k account distributions were deducted on the original return she indicated that she had gone over 21this court has articulated a three-prong test in cases where a taxpayer attempts to rely upon professional advice to negate a sec_6662 accuracy-related_penalty determined by the commissioner in order to do so the taxpayer must prove that the taxpayer meets each requirement of the following three- prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir further reliance may not be reasonable or in good_faith if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law sec_1_6664-4 income_tax regs katrina relief issues with stuart gladsden a certified_public_accountant she consulted with but did not remember details she was unsure whether she applied law when preparing petitioner’s return and she could not remember any of the documents or receipts she used in preparing the return and never really noticed that petitioner’s name was not on the first document from the foundation used in claiming the charitable_contribution_deduction on the basis of the above respondent has met his burden of production with regard to the sec_6662 accuracy-related_penalty and petitioner has failed to meet the burden_of_proof with regard to the sec_6664 exception therefore we sustain respondent’s imposition of a sec_6662 accuracy- related penalty for petitioner’s tax_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
